Citation Nr: 9907649	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  93-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected fibromyositis of the 
lumbar spine with superimposed psychophysiologic 
musculoskeletal reaction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had verified active service from May 1955 to 
April 1958.  The record also reflects two years of additional 
prior, unspecified, active service.  

In November 1983, the Board of Veterans' Appeals (Board) 
denied service connection for schizophrenia on a direct basis 
and secondary to the service-connected low back disorder.  
The veteran and his representative were furnished a copy of 
this decision.  

This matter comes before the Board on appeal from a March 
1992 rating decision.  A personal hearing before the RO was 
conducted in August 1992.  The Board remanded the appeal to 
the RO for additional development in June 1994.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection for schizophrenia was denied by the 
Board in November 1983.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for schizophrenia is either cumulative of evidence already of 
record or is not so significant that it must be considered to 
fairly decide the merits of the claim.  

4.  The veteran's service-connected low back disorder is 
manifested by complaints of pain, limitation on forward 
flexion and mild muscle spasm without any neurological 
deficit or functional loss.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for schizophrenia.  38 
U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 38 C.F.R. §§  
3.156(a), 20.1105 (1998).  

2.  The criteria for a rating in excess of the 20 percent 
evaluation currently assigned for the service-connected 
fibromyositis of the lumbar spine with superimposed 
psychophysiologic musculoskeletal reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, including Diagnostic 
Code 5021, 5292 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As noted above, service connection for schizophrenia was 
denied by the Board in November 1983.  Because the present 
appeal does not arise from an original claim, but rather 
comes from an attempt to reopen a claim which was previously 
denied, the Board must bear in mind the important 
distinctions between those two types of claims.  As provided 
by statute, and emphasized in precedent decisions of the 
United States Court of Veteran Appeals, applications to 
reopen previously denied claims to which finality has 
attached require the Board to conduct a two-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, the United States Court of Appeals for the 
Federal Circuit has held that the judicially-created standard 
of the Court of Veterans Appeals, as to reasonable 
possibility of change in outcome, was inconsistent with, and 
more restrictive than, the language of section 3.156(a) of 
VA's regulations, cited above, and the Federal Circuit Court 
has thus overruled the Colvin test to that extent.  Hodge v. 
West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It is therefore 
impermissible to apply this third question in the first step 
of the Manio analysis to the veteran's claim.  Instead, the 
claim must be analyzed only in light of the regulatory 
language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, ___ 
Vet.App. ___,  No. 96-1695, slip op. at 5 (Oct. 30, 1998).  
Since the expression "bears directly or substantially on the 
specific matter" is essentially equivalent to "relevant and 
probative of the issue at hand" (see Colvin, supra, at 174), 
it thus appears that the Federal Circuit, in Hodge, and the 
Court of Veterans Appeals, in Fossie, may have left 
undisturbed the first two questions in step one of the 
Manio/Colvin/Evans analysis, and invalidated only the third 
question, as to reasonable possibility of change in outcome, 
in favor of the newly articulated third question, i.e., 
sufficient significance to require consideration on the 
merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not "relevant and probative of the 
issue at hand" was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, ___ Vet.App. ___, No. 95-310, slip op. at 15-16 (Nov. 
10, 1998).  We note that the panels in Fossie and Henderson 
were constituted of different judges.  Nevertheless, since 
Henderson post-dated Fossie, we infer from the holding of the 
latter panel that there is a substantive difference between 
the regulatory criterion requiring new evidence which "bears 
directly or substantially on the specific matter under 
consideration" and the caselaw criterion requiring that the 
new evidence be "relevant and probative of the issue at 
hand."  See Bethea v. Derwinski, 2 Vet.App. 252, 254 (1992) 
(only the en banc Court can overrule precedential panel 
opinion); Brewer v. West, 11 Vet. App. 228, 232 (1998) (a 
later panel decision is considered to be an "evolution of 
the law").  Thus, although the Court has not elucidated that 
distinction, the Board will apply the favored language in our 
analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

In this case, it is noted that although service connection 
for schizophrenia was denied by the Board on a direct basis 
and secondary to the service-connected low back disorder, the 
veteran, in his present claim, does not contend or argue for 
direct service connection.  Rather, the veteran argued at a 
personal hearing before the RO in August 1992 that his 
schizophrenia was caused by his service-connected low back 
disorder, and that the basis of his claim was for secondary 
service connection.  

In this regard, the Board notes that the veteran's service 
medical records, including an examination for separation from 
service in January 1958, are negative for any complaints, 
treatment or abnormalities referable to any psychiatric 
symptoms or diagnosis during service.  In fact, the veteran 
specifically denied having frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble or frequent trouble sleeping on a Report of 
Medical History at the time of his separation examination in 
January 1958.  Furthermore, there is no evidence of any 
complaints, treatment or abnormalities referable to any 
psychiatric problems within one year of discharge from 
service.  

The evidence considered in connection with the prior Board 
decision included the veteran's service medical records; VA 
examinations in April 1959, June 1964 and July 1974, 
including a VA medical opinion in January 1980, and VA 
medical records for hospitalization in April 1976 and January 
and February 1979.  

The VA examinations in April 1959, June 1964 and July 1974 
indicated that the veteran was well oriented and his memory 
was good.  His speech was coherent and relevant, and there 
was no evidence of psychotic content.  The June 1964 VA 
examination report noted that the veteran's wife was killed 
in a automobile accident subsequent to the April 1959 VA 
examination and that the veteran exhibited moderate 
depression as a result of loneliness since her death.  The 
veteran reported that he missed his wife so much that he 
often imagined her spirit accompanying him when he walked 
alone on the street.  The veteran also indicated that he had 
attempted to communicate with her, but without success.  

A VA hospital report in April 1976 indicated that the veteran 
was admitted for insomnia, irritability and drinking heavily.  
The veteran was relevant and coherent, and there was no 
evidence of psychotic content.  His affect, however, was flat 
and his mood was indifferent.  The veteran's memory was poor 
for recent events, and his insight and judgment were also 
poor.  The diagnosis was schizophrenia, undifferentiated 
type.  

A VA Summary report for hospitalization in January and 
February 1979 included the diagnoses of schizophrenia, 
chronic, undifferentiated type, severe.  

In January 1980, the RO requested an opinion from a VA 
psychiatrist concerning the relationship of the veteran's 
diagnosed psychosis and his service-connected 
psychophysiological musculoskeletal reaction.  The examiner 
indicated that the diagnosis of schizophrenia during 
hospitalization in April 1976 was not justified by the 
reported findings and was corroborated by a previous 
hospitalization (for 39 days) in February 1976.  The examiner 
indicated that the diagnosis on both of those occasions 
should have been alcohol addiction, but that the recent VA 
hospitalization in January 1979 indicated a schizophrenic 
process.  The examiner concluded that the veteran's diagnosis 
of psychophysiological musculoskeletal reaction was 
superfluous in the presence of a recognized organic 
disturbance, and that the veteran's schizophrenia should be 
considered as a distinct diagnostic entity.  

Based on this evidence, the RO denied service connection for 
schizophrenia by rating action in January 1980.  It was 
determined that schizophrenia was not present in service and 
was not related to the service-connected psychophysiologic 
musculoskeletal reaction.  

Additional medical records, including VA outpatient and 
hospital reports from 1980 through 1983, and an undated 
private psychiatric report were received and considered by 
the RO in May 1983.  The RO found that the additional records 
showed continued treatment for schizophrenia, but did not 
warrant a change in the underlying rating decision.  

In a decision dated in November 1983, the Board also denied 
service connection for schizophrenia.  The Board concluded 
that an acquired psychiatric disorder was not shown to have 
been present in service and was not the proximate result of 
the service-connected low back disorder.  

The evidence added to the record since the November 1983 
Board decision includes copies of VA medical records from 
1988 to 1997 (including duplicate copies); VA psychiatric 
examinations in August 1982 and January 1997; medical records 
from the Social Security Administration (primarily consisting 
of VA medical records and a Disability Determination and 
Transmittal record), and testimony presented by the veteran 
at a personal hearing before the RO in August 1992.  

On VA psychiatric examination in August 1992, the veteran 
reported multiple physical complaints, including diarrhea, 
right kidney problems and pain all over.  On examination, the 
veteran was well developed, well nourished and appropriately 
dressed.  The veteran was 5'8" tall, weighed 170 pounds and 
carried a cane.  He was alert, "verborrheic," monotonous, 
and changed topics constantly.  There was a strong voluntary 
component to his behavior and, at times, a rather hypomanic 
behavior was felt.  There was no detection of flight of 
ideas, and his conversation was coherent and relevant.  There 
was no evidence of delusional thinking or hallucinations.  
The veteran was well oriented and his memory was preserved.  
Sensorium was clear and his intelligence seemed to be top 
average.  The veteran's affect was considered inappropriate, 
but there were no suicidal ruminations noted.  The veteran 
seemed to tolerate very little and was able to differentiate 
between right and wrong.  His judgment was preserved.  The 
diagnoses on Axis I was generalized anxiety disorder.  On 
Axis IV for psychosocial and environmental problems, the 
examiner indicated that stressors could not be determined.  
On Axis V, the highest level of adaptive functioning the past 
year was fair.  The veteran was considered competent to 
handle VA funds.  

On VA psychiatric examination in January 1997, the veteran 
reported that he sometimes used a cane and girdle because of 
low back pain and had fallen on the floor.  The veteran also 
indicated that his condition was worse because of his 
colostomy and urostomy secondary to cancer.  The veteran 
complained of anxiety, pessimistic expectations and 
uncertainty about his future, hearing voices calling him, 
needing to go out of the house, mood changes, memory changes 
and restlessness.  The examiner indicated that the claims 
folder was available for review.  On examination, the veteran 
was clean, overweight, and adequately dressed and groomed.  
He was alert, well oriented, and his mood was anxious and 
somewhat depressed.  The veteran's affect was constricted and 
there was some oddness with his behavior.  His attention, 
concentration and memory were fair, and his speech was clear 
and coherent.  The veteran was not hallucinating, and he was 
not suicidal or homicidal.  His insight and judgment were 
fair and he exhibited fair impulse control.  The veteran was 
considered competent to handle VA funds.  The diagnoses on 
Axis I was schizophrenia, chronic, undifferentiated type.  On 
Axis V, the Global Assessment of Functioning (GAF) score was 
60.  The examiner opined that, based on the veteran's history 
and claims, his current psychiatric symptomatology was 
attributable to his schizophrenia.  

The additional VA medical records, including the VA 
psychiatric examinations and the records from the Social 
Security Administration, show treatment for various medical 
problems, including psychiatric problems.  The prior evidence 
failed to show an acquired psychiatric disorder in service or 
within one year of discharge from service, nor did it provide 
any evidence or opinion of a relationship between the 
veteran's current psychosis (schizophrenia) and the service-
connected low back disorder.  The additional VA records 
merely show continued treatment for psychiatric problems, 
primarily diagnosed as schizophrenia.  Thus, these additional 
medical records are merely cumulative or duplicative of 
evidence already of record, and do not medically link the 
veteran's schizophrenia to service or to his service-
connected low back disorder. 

The Disability Determination and Transmittal record from the 
Social Security Administration merely showed that the veteran 
was disabled due to schizophrenia.  The additional record 
does not medically link or otherwise offer a basis for 
establishing a nexus between the veteran's schizophrenia and 
his service-connected low back disorder. 

The veteran's testimony at the personal hearing primarily 
addressed problems he was having with his low back 
disability.  The veteran testified that he stopped working 
primarily because of his nerves, which prevented him from 
communicating with customers because his ". . . mind wasn't 
working right."  The representative argued that he believed 
the veteran's psychiatric disorder was secondary to his 
service-connected low back disorder because his symptoms 
"manifested immediately after he started to have problems 
with his back."  

The veteran's testimony is basically cumulative in nature and 
repetitive of facts previously considered, and his lay 
assertions of medical causation is not "evidence" for the 
purpose of reopening the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  The veteran's testimony does not provide 
any new probative evidence of a relationship between his 
schizophrenia and his service-connected low back disorder 
which was, for purposes of secondary service connection, the 
basis for the initial denial of his claim.  The veteran and 
the representative's lay assertions regarding the question of 
medical diagnosis cannot constitute "evidence" for purposes 
of reopening the claim as neither are competent to provide 
such evidence.  Brammer v. Derwinski, 3 Vet. App. 223.  In 
summary, the Board finds that the additional evidence is not 
new and material, since it is essentially cumulative and does 
not include competent medical findings linking the claimed 
disability to service or a service connected disability.  
Therefore, a basis to reopen the claim of service connection 
for schizophrenia has not been presented.  

Increased Rating

By rating action in June 1959, service connection was 
established, in part, for fibromyositis of the lumbar 
paravertebral muscles with psychophysiologic musculoskeletal 
reaction based on evidence in the service medical records 
that showed treatment for lumbosacral strain with muscle 
spasm on a couple of occasions during service and a diagnosis 
of fibromyositis of the lumbar paravertebral muscles with 
spasm and psychophysiologic musculoskeletal reaction on VA 
examination in April 1959.  The veteran was assigned a 
noncompensable rating from April 11, 1958 to April 21, 1959, 
and a 10 percent evaluation from April 22, 1959.  

By rating action in October 1962, the veteran was granted an 
increased rating to 20 for his service-connected low back 
disorder, effective from July 9, 1962, and that rating has 
remained in effect ever since.  

When hospitalized at a private medical facility in July 1990, 
the veteran denied any joint pain or stiffness, and there was 
no evidence of redness, swelling, increased heat, limitation 
of motion, deformity, weakness, muscle cramping or pain on 
examination.  

A July 1991 VA outpatient report indicated that the veteran 
wanted to be evaluated for chronic low back pain.  At that 
time, the veteran wore a body girdle and used a cane.  The 
report indicates that an examination was not conducted at 
that time.  

When examined by VA in August 1992, the veteran complained of 
chronic low back pain radiating toward both lower extremities 
accompanied by cramps in both lower and upper extremities.  
The veteran also reported that his symptoms were accompanied 
by functional impairment.  (The record does not indicate 
whether the claims folder was made available to the examiner; 
the psychiatric examiner at that time indicated that the 
claims file was not available to him.)  On examination, the 
veteran's lumbar lordotic curve was decreased, and there was 
pain on pressure with spasms of the lumbar paravertebral 
musculature; tender fibrotic nodules were also noted.  A 
painful and limited movement was indicated.  Forward flexion 
was to 70 degrees, and extension was to zero degrees.  
Lateral flexion and left and right rotation was to 20 
degrees.  There was generalized muscle atrophy but no 
weakness in the lower extremities.  Straight leg raising and 
knee extension elicited back pain at 70 degrees and 140 
degrees, bilaterally.  There were no radicular signs, and a 
neurological examination was within normal limits.  X-ray 
studies of the lumbosacral spine revealed degenerative disc 
disease at the L4-5 level and anterior posterior lumbar 
spondylosis.  The diagnoses included lumbar paravertebral 
fibromyositis, degenerative osteoarthritis with spondylosis 
of the cervical and lumbar spine and disc disease at the L4-5 
level.  

When examined by VA in February 1997, the veteran complained 
of low back pain radiating in to his brain.  The veteran 
reported that the pain was worse on forward bending, and that 
the pain now radiated into his abdomen area.  On examination, 
there were no postural abnormalities or deformities of the 
back.  There was evidence of mild spasm of the lumbar 
paravertebral muscles.  The veteran had full and complete 
range of motion of the lumbar spine, except for forward 
flexion which was limited to 70 degrees.  The examiner noted 
that the veteran had a colostomy bag which bothered him while 
doing the movements.  There was no objective evidence of pain 
on motion for any of the movements of the lumbar spine.  
There was no evidence of muscle atrophy of the lower 
extremities, and knee jerk was 2+ and symmetrical, 
bilaterally.  Left ankle jerk was absent, and straight leg 
raising and Lasegue sign were positive on the left.  The 
examiner indicated that muscle reflexes were not reliable 
because the veteran was unable to relax.  However, muscle 
strength in both lower extremities was normal.  The diagnosis 
was chronic lumbar fibromyositis.  The examiner commented 
that the veteran had normal muscle strength, with no muscle 
atrophy and full range of motion of the lumbar spine (except 
for forward flexion) without pain.  The examiner also 
indicated that the veteran had a "functional lower back," 
and there was no evidence of pain.  

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations; VA outpatient treatment records have been 
obtained, and he has provided testimony at a personal hearing 
at the RO in August 1992.  The record is complete and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998). 

The veteran is currently assigned a 20 percent evaluation 
under Diagnostic Code (DC) 5021 for fibromyositis which 
provides for evaluation of the disability based on limitation 
of motion of affected part.  In this case, the affected body 
part is the lumbar spine which, under DC 5292, provides as 
follows:  

Spine, limitation of motion of, lumbar:  
  
Severe.......................................................
........................................... 40
  
Moderate.....................................................
.........................................  20
  
Slight.......................................................
...........................................   10

Under DC 5292, a higher evaluation would be assigned when 
there is severe limitation of motion of the lumbar spine.  
Although the veteran's range of motion of the lumbar spine on 
VA examination in August 1992 was more restricted than on a 
subsequent examination in February 1997, it was not severely 
limiting.  In fact, the most recent VA orthopedic examination 
in February 1997 showed essentially full range of motion of 
the lumbar spine in all directions except on forward flexion, 
which was impaired to the same degree as on the August 1992, 
and was not to more than a moderate level.  Therefore, the 
Board finds that the disability picture does not demonstrate 
more than moderate limitation of motion of the lumbar spine 
or warrant an evaluation in excess of the 20 percent rating 
currently assigned under DC 5292.  

The Board notes that degenerative osteoarthritis (of both the 
cervical and lumbar spine) and degenerative disc disease at 
the L4-5 level were noted on VA examination in August 1992.  
Though the additional disabilities of the spine are not 
service-connected, even if they were considered as part of 
the veteran's service-connected fibromyositis, he would not 
be entitle to a rating higher than the 20 percent evaluation 
currently assigned.  Assuming that these additional 
disabilities  were service connected, other possible 
provisions of the Rating Schedule under which the veteran may 
be evaluated include DC 5295 and DC 5393, which provide as 
follows:  

5295  Lumbosacral Strain:  
Severe; with listing of whole spine to opposite side, 
positive 
   Goldthwaite's sign, marked limitation of forward bending 
in 
   standing position, loss of lateral motion with osteo-
arthritic 
   changes, or narrowing or irregularity of joint space, or 
some 
   of the above with abnormal mobility on forced 
motion...........................  40
  With muscle spasm on extreme forward bending, loss of 
lateral 
   spine motion, unilateral, in standing 
position.......................................  20
With characteristic pain on 
motion............................................................  10
  With slight subjective symptoms 
only......................................................   0 

5293  Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms compatible with 
sciatic 
   neuropathy with characteristic pain and demonstrable 
muscle 
   spasm, absent ankle jerk, or other neurological findings 
   appropriate to site of diseased disc, little intermittent 
   relief........................................................................................  60
  Severe; recurring attacks, with intermittent 
relief........................................  40
  Moderate; recurring 
attacks....................................................................... 20
  
Mild.........................................................
...............................................  10
  Postoperative, 
cured.................................................................................    
0

In order to receive a higher evaluation under DC 5295, the 
veteran would have to demonstrate severe impairment; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  On the two VA examinations conducted during the 
pendency of this appeal, the veteran was noted to have only 
mild muscle spasms and no more than moderate limitation of 
motion.  Indeed, the most recent examination revealed full 
range of motion in all planes, but in forward flexion.  Thus, 
a higher evaluation under this provision of the rating code 
is not warranted.  

For a higher evaluation under DC 5293, the veteran would have 
to demonstrate severe recurring attacks with intermittent 
relief.  Again, the VA examinations discussed above failed to 
reveal any objective medical evidence suggestive of such 
findings. 

The Board must also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  

The VA examination in February 1997 revealed full range of 
motion of the lumbar spine, except on forward flexion, which 
was limited to 70 degrees (the same degree of limitation was 
also noted on VA examination in August 1992).  In addition, 
the examiner indicated that there was no objective evidence 
of pain by the veteran on any movement of the lumbar spine.  
The VA examiner also indicated that there was no evidence of 
muscle atrophy in either lower extremity and that strength 
was normal.  Moreover, the examiner indicated that the 
veteran had a functional lower back without evidence of pain.  
As characteristic pain is a factor in rating the veteran's 
service-connected low back disorder, and pain is not shown to 
cause more than moderate functional loss on use, the Board 
finds that a higher evaluation under the holding in DeLuca is 
not for application.  

Finally, the Board notes that while the diagnosis on the 
veteran's initial VA examination in 1959 included 
psychophysiological musculoskeletal reaction, all subsequent 
VA examinations, including the most recent examinations in 
January and February 1997, failed to reveal any psychological 
factors affecting the musculoskeletal condition.  
Furthermore, a VA psychiatrist in January 1980 indicated that 
a diagnosis of psychophysiological musculoskeletal reaction 
was superfluous in the presence of a recognized organic 
mental disorder.  As discussed above, the examiner also 
opined that the schizophrenia was a distinct diagnostic 
entity.  Similarly, the psychiatrist on VA examination in 
January 1997 indicated that all of the veteran's psychiatric 
symptomatology was attributed to his schizophrenia.  The 
Board recognizes that the Schedule for Rating Disabilities 
for mental disorders was amended, effective from November 7, 
1996.  However, as there is no evidence of any 
psychophysiological involvement affecting the veteran's 
service-connected low back disorder, the Board finds that a 
remand of this issue to provide the veteran with the revised 
regulations would not provide him with any additional benefit 
under the law.  

Accordingly, the Board finds that the RO has applied the 
rating schedule accurately, and there is no basis for 
assignment of a higher evaluation.  Considering the evidence 
of record, the evaluation to be applied under the rating 
schedule is clear, and entitlement to a disability rating in 
excess of the 20 percent evaluation currently assigned for 
the veteran's service-connected fibromyositis of the lumbar 
spine with superimposed psychophysiologic musculoskeletal 
reaction is not warranted.  


ORDER

An increased rating for fibromyositis of the lumbar spine 
with superimposed psychophysiologic musculoskeletal reaction 
is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for schizophrenia, the appeal 
is denied.  



			
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

